The Court decided,- that the Son has no interest in his father’s estate, on which, a release executed during the life of the parent, can operate; that the custom of London cannot apply in this State; as the child, according to that custom, was entitled to a share, of which the parent could not deprive him by zoill, consequently he had a right-, on which a release could operate ; but, in this State, no such right exists, and the instrument under consideration must be inoperative ; the decree of the Court of Probate, adjudging one sixth part of the estate of the deceased, to Moses Robinson, was affirmed, but the decree charging Nathan Robinson with $800, as an advancement, for college education, was reversed, the Court being of opinion, that the deceased did not intend it as an advancement, from the manner of its being charged. Judges Chace and Brayton were of opinion that college education was a proper item to be charged as an advancement', if the father thought proper so t.o charge it. Judge Doolittle dissenting, both as to the right of appellee to a share of the estate and the propriety of charging college education as advancement.